UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 11-1310


NANCY A. STARR,

                  Plaintiff – Appellant,

          v.

COMMONWEALTH OF VIRGINIA;          DEPARTMENT     OF   TRANSPORTATION;
JOSEPH LYLE, Trustee,

                  Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:11-cv-00003-jpj-pms)


Submitted:     August 17, 2011                 Decided:   September 2, 2011


Before NIEMEYER, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nancy A. Starr, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nancy A. Starr seeks to appeal the district court’s

order dismissing her complaint against the Virginia Department

of Transportation and other defendants as barred by sovereign

immunity and res judicata.          We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).          The appeal period

is tolled when a party timely files any of the motions listed in

Fed. R. App. 4(a)(4).          “[T]he timely filing of a notice of

appeal in a civil case is a jurisdictional requirement.”           Bowles

v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on January 19, 2011.      The notice of appeal was filed on March

30, 2011.     Although Starr filed a motion to reconsider and a

motion for relief from judgment, these motions did not toll the

period for filing a notice of appeal because they were not filed

within   twenty-eight   days   of   judgment.   See   Fed.   R.   Civ.   P.

59(e), 60(c)(1).    Because Starr failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal



                                      2
period, we dismiss the appeal.*       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                           DISMISSED




    *
       To the extent that Starr may have intended the notice of
appeal to apply to the district court’s denial of her motions to
reconsider or for relief from judgment, such an appeal would be
timely; however, the district court did not abuse its discretion
in denying these motions.   See Heyman v. M. L. Mktg. Co., 116
F.3d 91, 94 (4th Cir. 1997) (standard of review for denial of
Rule 60(b) motion).


                                  3